Title: To James Madison from Thomas Parker, 20 April 1813
From: Parker, Thomas
To: Madison, James


Sir,
Winchester 20th April 1813
In the national Intelligencer of the 16th Instant I observe the names of Zebulon M Pike George Izard Duncan McArthur Lewis Cass Wm H Winder & Benjamin Howard mentioned as Brigadier Generals in the army of the United States.
When I accepted the appointment you did me the Honor to Confer on me (without Solicitation on my part) I did it with a Solemn determination never to withdraw my Services whilst my Country Required them; Unless Compelled to do so by a Sacred Regard to my own Honor.
Having Fought & Bled in the Service of my Country from the year Seventy Six to the End of our Revolutionary war, with the approbation of my Superiors; Having Subsequently aided (as an Aid de Camp to majr Genl Morgan,) in Suppressing a dangerous Insurrection in ninety four, Having also been Honoured with the Command of a Regiment in the year ninety nine & Eighteen hundred when our Country was threatned with a french war, & Lastly having been actively Employed for more than Twelve months without one days Respite; Either in the field or in Recruiting my Regiment; I Cannot but feel myself Injured by Having Junior officers placed over my head; Especially as I feel Confident (without detracting from the merit of others) that I am Still Capable of Commanding with as much Credit to myself and Benefit to my Country as the Gentlemen who have been placed over me.
Notwithstanding the Repugnance I feel at leaving the Service at this Eventfull period and at the Commencement of a Campaign nothing is left me but a determination to Retire as soon as an officer is Designated to Relieve me.
I have thought it not Improper to assign to you my Reasons for Retireing. I have the Honor to be with Great Respect Sir your Obd Servt
Thomas Parker Colo12th Regt US Infy
